El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal
El presente es nn recurso de apelación interpuesto contra sentencia que dictó la Corte de Distrito de Mayagüez en 17 de abril del año 1911, declarando sin lugar la demanda de Isidro P. Sanjurjo, de quien actualmente es cesionario Rogelio Martínez Castro, contra Dolores G-arcía Sanjurjo, en co-bro de dos mil dollars, con intereses legales desde la fecha de su presentación a dicha corte.
En esa demanda alega la parte demandante que Isidro E. Sanjurjo había prestado a Dolores García Sanjurjo la su-ma de dos mil dollars en distintas partidas, que la segunda se *3obligó a pagar al primero cuando se la exigiera, sin que el demandado liaya verificado el pago, no obstante habérsele re-clamado. La parte demandada, al contestar la demanda, negó los becbos en que se funda; y celebrado el juicio en el día se-ñalado, recayó sentencia en los términos que se dejan expre-sados con imposición de costas al demandante.
Alega la parte apelante como fundamentos del recurso:
1°. Que la sentencia dictada es nula, por no atemperarse a lo que dispone la ley para enmendar los artículos 92, 123, 227 y 299 del Código de Enjuiciamiento Civil, aprobada en 9 ule marzo de 1911.
. 2o. Que la corte inferior, al apreciar las pruebas en con-junto, lo bizo con manifiesto error, sin tener en cuenta Ios-preceptos de la vigente Ley de Evidencia.
No se especifican los errores cometidos por la corte inferior con infracción de las dos leyes que se suponen infringi-das, según debió bacer la parte apelante en cumplimiento de las reglas 42 y 43 del Reglamento de este tribunal; y como la vista del recurso tuvo lugar sin la comparecencia de los abo-gados de una y otra parte, tampoco oralmente se ban pun-tualizado esos errores.
Parece que la nulidad pretendida de la sentencia se basa en el becbo de baber sido emitida la opinión del juez inferior con posterioridad al fallo, pues así se afirma en el alegato de la parte apelante, y también aparece demostrado en el récord; pero tal becbo no vicia de nulidad la sentencia pronunciada, puesto que ésta decide los derechos de las partes.
Ciertamente que el artículo 227 del Código de Enjuicia-miento Civil, según ba quedado modificado por la ley apro-bada en 9 de marzo de 1911, preceptúa que en el juicio definiti-vo de cualquier caso ante una corte de distrito, el juez de la misma hará y archivará una relación breve del caso, exponien-do los becbos, según éstos resulten ante él, y dando las razones en que funde su decisión. Tal precepto no exige que la rela-ción se baga previa, simultánea o posteriormente a la sen-tencia. Consta del récord que dicha relación fué hecha en la *4forma prevenida por la ley, y ésta, por tanto, tuvo debido cumplimiento.
Por más que la parte apelante ni siquiera ha tratado de demostrar, como era sn deber hacerlo, que la corte inferior haya cometido manifiesto error en la apreciación .de las prue-bas practicadas en el juicio, las hemos examinado detenida-mente, y lejos de encontrar el error alegado, llegamos a la con-clusión de que falta prueba de la existencia de la obligación cuyo cumplimiento se exige, y- esa prueba incumbía a la parte demandante con arreglo al artículo 1182 del Código Civil y 108 de la Ley de Evidencia.
Ante la carencia de prueba, impónese la aplicación del axioma jurídico: “Adore non probante reus ést absolven-cias.”
Por las razones expuestas, procede la confirmación de la sentencia apelada, y en ése sentido debe resolverse el recurso.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.